Citation Nr: 9923819	
Decision Date: 08/23/99    Archive Date: 08/27/99

DOCKET NO.  95-42 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a permanent and total disability rating 
for nonservice-connected pension purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1964 to 
November 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied entitlement to service 
connection for PTSD.  The veteran currently resides within 
the jurisdiction of the St. Petersburg RO.

In March 1998, the Board remanded this case for additional 
evidentiary development.  Unfortunately, for the reasons 
discussed below, the Board finds that a remand is again 
necessary.  The RO did not substantially comply with the 
directives of the Board's remand.  See Talley v. Brown, 6 
Vet. App. 72, 74 (1993).  As discussed in the 1998 Remand, 
the Board concluded that it has jurisdiction over the issue 
of entitlement to nonservice-connected pension.  

As noted in the Board's Remand, the veteran also submitted 
claims for service connection for hearing loss, tinnitus, a 
liver condition, a stomach condition, and a nervous condition 
in 1995, but none of these claims were adjudicated by the RO.  
A review of the claims file showed that some of these issues 
may have been previously adjudicated.  These issues are again 
referred to the RO for appropriate action.


REMAND

A Board remand confers upon the veteran the right to 
compliance with the remand orders, and VA has a duty to 
ensure compliance with the terms of the remand.  Stegall v. 
West, 11 Vet. App. 268 (1998).  The RO returned the veteran's 
claims file to the Board because of an inability to locate a 
current address for the veteran.  

However, many of the Board's Remand instructions were not 
contingent on any participation by the veteran, and the RO 
did not comply with those instructions.  For example, the RO 
was instructed to obtain the veteran's medical records from 
the VA Medical Centers in Birmingham, Alabama; Gulfport, 
Mississippi; and Tuscaloosa, Alabama; none of these records 
were requested.  The RO was also instructed to submit the 
veteran's personnel records with a list of his alleged 
stressors, including the names and approximate dates of death 
of those the veteran reported as having been killed and 
escorted home by him as indicated in his substantive appeal 
dated June 1996, to the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) for possible verification 
of the veteran's alleged stressors.  This was not done.

It is true that it is the veteran's burden to keep VA 
apprised of his address, and there is no burden on VA to turn 
up heaven and earth to find him when he has failed to do so.  
Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  In January 
1998, the veteran submitted a statement to the RO showing an 
address in West Palm Beach.  A letter was sent to the veteran 
at that address in June 1998, and it was apparently returned 
to the RO.  In August 1998, the VA Medical Center in Miami 
requested information from the RO as to the veteran's 
service-connected disabilities, and this form showed an 
address for the veteran in Miami.  The RO remailed the June 
1998 letter to the Miami address in October 1998, but it was 
returned by the United States Postal Service because the 
address was insufficient.

Because much of the development requested by the Board was 
not contingent on the veteran providing any information, it 
is necessary to remand this case so that these actions can be 
completed.  Since it is necessary to remand this case, the RO 
should again attempt to obtain the veteran's Social Security 
records and to located the veteran so that the other 
development requested in the Board's Remand can be completed.  
When the Board mailed a copy of the 1998 remand to the 
veteran, it was returned by the Postal Service with a new 
address in West Palm Beach.  A copy of the returned envelope 
has been placed in the left flap of the veteran's claims file 
for the RO's reference.

Accordingly, while the Board regrets the further delay, this 
case is REMANDED for the following:

1.  Obtain and associate with the claims 
file the veteran's complete treatment 
records from the VA Medical Centers in 
Birmingham, Tuscaloosa, and Gulfport for 
all outpatient treatment and 
hospitalization from 1993 to the present.

2.  Send another request to the Social 
Security Administration for the veteran's 
medical and adjudication records.  
Indicate that this is the fourth request 
for these records.  The letter requesting 
such records should include a citation to 
appropriate legal authority requiring 
that other Federal agencies provide such 
information as the Secretary may request 
for the purposes of determining 
eligibility for or amount of benefits.  
See 38 U.S.C.A. § 5106 (West 1991).  
Associate all correspondence and any 
records received with the claims file.

3.  Prepare a list of the veteran's 
alleged stressors, together with the 
names and approximate dates of death of 
those the veteran reported as having been 
killed and escorted home by him.  (The 
names of those the veteran says were 
killed are in his substantive appeal 
dated June 1996).  Provide the veteran's 
service dates in Vietnam and his unit 
assignment and primary duties as 
indicated on service personnel records.  
Forward it to the U.S. Armed Services 
Center for Research of Unit Records 
(USASCRUR), 7798 Cissna Road, Suite 101, 
Springfield, Virginia  22150-3197 
(formerly the Environmental Support 
Group), and request that it provide any 
information which might corroborate the 
veteran's alleged stressors.  In 
addition, any verification that the 
veteran participated in body escort out 
of Dover Air Force Base, Delaware, while 
assigned to Headquarters Company, Fort 
McPherson, Georgia, in 1967 should be 
provided.

4.  Review the claims file and make a 
determination as to whether the veteran 
is a veteran of combat.  Prepare a 
memorandum describing which of the 
veteran's stressors are combat-related 
and require no further verification, if 
he is determined to have been a veteran 
of combat, and which have been verified 
as having occurred during military 
service, if the stressors are not combat-
related or the veteran is not a veteran 
of combat.

5.  Attempt to obtain the veteran's 
current address from all appropriate 
sources.  The RO should consider whether 
the address provided to the Board in 
March 1998 by the United States Postal 
Service is current.  See left flap of 
claims folder for an additional address.

6.  If, and only if, a current address is 
located for the veteran, ask him to 
identify the names and complete addresses 
of any additional medical providers who 
have treated him for PTSD since 1993, 
other than the VA Medical Centers in 
Birmingham, Gulfport, and Tuscaloosa.  
After securing any necessary releases, 
request records of any treatment 
identified by the veteran that are not 
already of record, and associate all 
records received with the claims file.  
If private treatment is reported and 
those records are not obtained, tell the 
veteran and his representative, so that 
he will have an opportunity to obtain and 
submit the records himself, in keeping 
with his responsibility to submit 
evidence in support of his claim.  
38 C.F.R. § 3.159(c) (1998).

7.  If, and only if, a current address is 
located for the veteran, ask him to submit 
an up-to-date employment statement.

8.  If, and only if, a current address is 
located for the veteran, schedule him for 
general medical, psychiatric, respiratory, 
audiology, and orthopedic VA examinations 
(and additional special examinations, if 
indicated) in order to determine the 
diagnosis and severity of disability of 
all of his current conditions.  The claims 
folder must be made available to and be 
reviewed by the examiners prior to these 
examinations.  The examination reports 
should reflect review of pertinent 
material in the claims folder.

All necessary tests should be performed.  
Specifically, the examiners should 
describe the level of disability 
attributable to the following conditions:  
PTSD, chronic headaches, esophageal 
reflux, hypertension, 
alcohol/polysubstance abuse, bipolar 
disorder, asbestosis, residuals of an 
injury to the left shoulder and elbow, 
hearing loss, tinnitus, persistent 
hepatitis, liver problems, multiple joint 
pain, and any other disorders noted in 
connection with the examinations.

The psychiatric examiner should conduct 
all necessary special studies or tests, 
including appropriate psychological 
testing and evaluation, in order to 
determine the diagnosis, etiology, and 
extent of any psychiatric disorder(s).  
The diagnosis should be in accordance with 
the American Psychiatric Association's 
Diagnostic and Statistical Manual of 
Mental Disorders-IV.  The examiner should 
integrate the previous psychiatric 
findings and diagnoses, including the 
diagnosis of PTSD rendered in February 
1994, with any current findings in order 
to obtain a complete picture of the nature 
of the veteran's psychiatric status.  The 
examiner is asked to review the RO's list 
of verified stressors, if any.

If a diagnosis of PTSD is deemed 
appropriate, the psychiatric examiner is 
asked to express an opinion as to (1) 
whether the verified inservice stressors 
were sufficient to produce PTSD; and, if 
so, (2) whether there is a link between 
the current symptomatology and the 
verified inservice stressors.  The 
psychiatric examiner is asked to 
distinguish between the veteran's service-
related stressors and any nonservice-
related stressors, if appropriate.

All examiner(s) must give a full 
description of any limitation of activity 
imposed by each of the veteran's 
disabilities and express opinions as to 
the degree of interference with the 
veteran's ability to obtain and maintain 
gainful employment caused by each 
disability identified on examination.  The 
examiners should also state whether the 
veteran's disabling conditions are 
susceptible to improvement through 
appropriate treatment.

All examiners must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

9.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination reports.  
If an examination report does not include 
fully detailed descriptions of pathology 
and all test reports, special studies or 
adequate responses to the specific 
opinions requested, the report must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2 (1998).

10.  After completion of the above 
evidentiary development, readjudicate the 
veteran's claim for service connection 
for PTSD.  See Cohen v. Brown, 10 Vet. 
App. 128 (1997); Moreau v. Brown, 9 Vet. 
App. 389 (1996); VA ADJUDICATION PROCEDURE 
MANUAL M21-1, Part VI,  11.38 (Aug. 26, 
1996).  If the decision remains 
unfavorable, provide the veteran and his 
representative a supplemental statement 
of the case, and allow an appropriate 
period of time within which to respond.

11.  Adjudicate the veteran's claim for 
nonservice-connected pension with 
consideration of all the evidence of 
record.  If applicable, a determination 
should be made, and adequate rationale 
should be provided, as to whether any of 
the disabilities are the result of the 
veteran's willful misconduct.  Consider 
whether the veteran is permanently and 
totally disabled under the "average 
person" standard of 38 U.S.C.A. 
§ 1502(a)(1) and 38 C.F.R. § 4.15 or the 
"unemployability" standard of 38 C.F.R. 
§ 4.17.  If the veteran does not meet the 
percentage requirements, a permanent and 
total evaluation for pension purposes 
should be considered under 38 C.F.R. 
§ 3.321(b)(2) (1998).

If the determination as to nonservice-
connected pension is adverse to the 
veteran, provide him and his 
representative a statement of the case.  
The veteran and his representative should 
be notified that after the statement of 
the case has been issued, a substantive 
appeal must be filed within the 
applicable time period in order to 
perfect any appeal to the Board regarding 
this issue.  38 C.F.R. §§ 20.200 and 
20.302 (1998).

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is so informed; however, he is free 
to furnish additional evidence to the RO while his case is in 
remand status.  Booth v. Brown, 8 Vet. App. 109 (1995).  

The purpose of this REMAND is to obtain additional 
information and fulfill due process considerations.  No 
inference should be drawn regarding the final disposition of 
these claims as a result of this action.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (Historical and Statutory Notes) (West 
Supp. 1999).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


